Exhibit 10.2

Restricted Stock Award Agreement
Under the
ISCO International, Inc. 2003 Equity Incentive Plan
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the 19th
of February 2008 (the “Date of Grant”), between ISCO INTERNATIONAL, INC. (the
“Company”) and AMR ABDELMONEM (the “Grantee”).
 
WHEREAS, the Company maintains the ISCO International, Inc. 2003 Equity
Incentive Plan (the “Plan”) for the benefit of the key employees, directors and
consultants of the Company and its Affiliates; and
 
 
WHEREAS, the Grantee is an employee of the Company and is a party to the
“Employment Agreement” with the Company dated February 19th, 2008 (the
“Employment Agreement”); and
 
 
WHEREAS, the Plan permits the grant of Shares, subject to certain restrictions;
and
 
WHEREAS, in order to align the Grantee’s personal financial interests with those
of the Company’s stockholders, the Company desires to grant to the Grantee a
number of shares of Common Stock, subject to the restrictions and on the terms
and conditions contained in the Plan and this Agreement.
 
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:
 
SECTION 1. Award of Stock.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby grants 1,200,000 (one million
two hundred thousand) Shares (the “Restricted Shares”) to the Grantee. The
executive is eligible for additional grants of up to 2,000,000 (two million
shares) in aggregate that will be stipulated in section 2.b  The terms of the
Plan are hereby incorporated into this Agreement by this reference, as though
fully set forth herein.  Capitalized terms used but not defined herein will have
the same meaning as defined in the Plan.
 
SECTION 2. Vesting of Restricted Shares.  The Restricted Shares are subject to
forfeiture to the Company until they become vested in accordance with this
Section 2, as follows:
 
a. Time Vested Shares.
 
(i) 300,000 Restricted Shares will vest on June 15, 2008, if the Grantee remains
continuously employed by the Company through that date.
 
(ii) an additional 300,000 Restricted Shares will vest on December 15, 2008, if
the Grantee remains continuously employed by the Company through that date;
 
(iii) an additional 300,000 Restricted Shares will vest on June 15, 2009, if the
Grantee remains continuously employed by the Company through that date; and
 
(iv) an additional 300,000 Restricted Shares will vest on December 15, 2009, if
the Grantee remains continuously employed by the Company through that date.
 
b. Performance Vested Shares.
 
(i) For the 2008 fiscal year, Executive will be eligible for a grant request to
the Compensation Committee of the Board of Directors equal to 300,000 restricted
shares upon achievement of 80% of specified performance goals, and a total of
600,000 restricted shared upon achievement of 100% of specified performance
goals, and a total of 1,000,000 restricted shares upon achievement of 130% of
specified performance goals, or an interpolated amount for accomplishing between
100% and 130% of approved performance goals. All  restricted shares will vest on
the filing date of the Company’s Form 10-K for the 2008 fiscal year, if the
Grantee remains continuously employed by the Company through that filing date
and the performance goals specified by the Company with respect to that fiscal
year have been achieved; and
 
(ii) For the 2009 fiscal year, Executive will similarly be eligible for grant
request to the Compensation Committee of the Board of Directors equal to 300,000
restricted shares upon achievement of 80% of specified performance goals, a
total of 600,000 restricted shared upon achievement of 100% of specified
performance goals, and a total of 1,000,000 restricted shares upon achievement
of 130% of specified performance goals, or an interpolated amount for
accomplishing between 100% and 130% of approved performance goals. Additional
restricted shares and/or cash compensation may be considered by the Compensation
Committee is performance exceeds 130% of goals.  All restricted shares will vest
on the filing date of the Company’s Form 10-K for the 2009 fiscal year, if the
Grantee remains continuously employed by the Company through that filing date
and the performance goals specified by the Company with respect to that fiscal
year have been achieved.
 
(iii) The performance goals relevant under this Section 2(b) (which may include
intermediate goals, the achievement of which will result in partial vesting)
will be determined by the Company, based on the Company’s operating plan for the
applicable year, and will be communicated to the Grantee not later than 90 days
following the start of the applicable year.  The Company will determine in good
faith whether the goals for any year have been achieved.  In addition, the
Company may in good faith make adjustments to such goals so that departures from
the Company’s operating plan, changes in accounting principles, acquisitions,
dispositions, mergers, consolidations and other transactions, events or factors
influencing the achievement or measurement of such goals do not affect the
operation of this section in a manner inconsistent with its intended purpose of
encouraging growth in the Company’s equity value.
 
c. Effect of Termination.  Upon termination of the Grantee’s service to the
Company for any reason or for no reason (and whether such termination is by the
Company, the Grantee or otherwise), (i) any Restricted Shares which have not
prior to the effective date of such termination become vested pursuant to this
Section 2 will immediately and automatically, without any action on the part of
the Company, be forfeited by the Grantee to the Company, and (ii) the Grantee
will have no further rights with respect to those Shares.  Notwithstanding the
foregoing, if prior to December 15, 2009 the Grantee is involuntarily terminated
by the Company without “Cause” (as defined in Section 10.2 of the Employment
Agreement), 300,000 of the Restricted Shares otherwise subject to vesting under
Section 2(b) will become vested as of the date of such termination.
 
d. Failure to Achieve Performance Goals.  With respect to restricted shares
subject to vesting based on the achievement of a performance goals under Section
2(b), if the performance goals for a given year are not achieved, then on the
date of the filing of the Company’s Form 10-K for that year (or, if earlier,
upon a conclusive determination by the Company that such goals were not achieved
the Grantee will not receive those Shares.
 
e. Effect of Change in Control.  If there occurs a Change in Control prior to
December 31, 2009 and the Grantee remains in continuous service to the Company
through the date of that Change in Control, then immediately prior to (but
contingent upon) the occurrence of that Change in Control:
 
(i) any otherwise unvested restricted shares subject to vesting under Section
2(a) will become vested; and
 
(ii) restricted shares otherwise subject to vesting under Section 2(b) based on
performance in the fiscal year of the Change in Control will enjoy an
accelerated grant request with immediate vesting to the extent that performance
for the portion of that year that transpires prior to the Change in Control
meets or exceeds a pro-rata portion of the performance goals specified by the
Board for that year under Section 2(b).
 
SECTION 3. Share Legends.  The certificates evidencing all the Restricted Shares
shall bear such legend(s) as may be required by the Plan or applicable law.
 
SECTION 4. Escrow of Restricted Shares.
 
a. Certificates Held in Escrow.  Certificates evidencing the Restricted Shares
issued under this Agreement will be held in escrow by the Secretary of the
Company or his or her designee (the “Escrow Holder”) until such shares become
vested in accordance with Section 2, at which time, the Escrow Holder will
deliver such certificates representing the Restricted Shares to the Grantee;
provided, however, that no certificates for Restricted Shares will be delivered
to the Grantee until appropriate arrangements have been made with the Company
for the withholding or payment of any taxes that may be due with respect to such
shares.
 
b. Forfeited Shares to be Returned.  If the Restricted Shares are forfeited by
the Grantee under Section 2 or 9(g), the Escrow Holder will deliver the stock
certificate(s) evidencing those shares to the Company, which will then have the
right to retain and transfer those shares to its own name free and clear of any
rights of the Grantee under this Agreement or otherwise.
 
c. Instructions to Escrow Holder.  The Escrow Holder is hereby directed to
permit transfer of the Restricted Shares only in accordance with this Agreement
or in accordance with instructions which are consistent with this Agreement
which are signed by both parties.  In the event further instructions are
reasonably desired by the Escrow Holder, he or she shall be entitled to
conclusively rely upon directions executed by a majority of the members of the
Board.  The Escrow Holder shall have no liability for any act or omissions
hereunder while acting in good faith in the exercise of his or her own judgment.
 
SECTION 5. Rights of Grantee.  The Grantee shall have the right to vote the
Shares and to receive cash dividends with respect to the Restricted Shares;
provided however, that any cash dividends paid on the Restricted Shares while
those shares remain forfeitable will be reinvested in additional restricted
Shares.  Such additional restricted Shares will be subject to the same vesting
conditions as were applicable to the Restricted Shares giving rise to such
dividends, deposited with the Escrow Holder and included thereafter as
Restricted Shares for purposes of this Agreement.
 
SECTION 6. Stock Splits, etc.  If, while any of the Restricted Shares remain
subject to forfeiture, there occurs any merger, consolidation, reorganization,
recapitalization, stock split, stock dividend, or other similar change in the
Company’s common stock, then any and all new, substituted or additional
securities or other consideration to which the Grantee is entitled by reason of
the Grantee’s ownership of the Restricted Shares will be immediately subject to
escrow, deposited with the Escrow Holder and included thereafter as “Restricted
Shares” for purposes of this Agreement.
 
SECTION 7. Tax Consequences.  The Grantee understands and agrees that the
Company has not advised the Grantee regarding the Grantee’s income tax liability
in connection with the vesting of the Restricted Shares.  The Grantee has
reviewed with the Grantee’s own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement.  The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement and that he may pursuant to Section
9(g) be required to pay cash to the Company at the time tax withholding
obligations arise with respect to the Restricted Shares.  The Grantee
understands that Section 83 of the Code taxes as ordinary income the difference
between (i) the amount (if any) paid for the Restricted Shares, and (ii) the
fair market value of the Restricted Shares on the date any restrictions on the
Restricted Shares lapse.  The Grantee understands that the Grantee may elect to
be taxed at the time the Restricted Shares are granted rather than when the
applicable restrictions lapse by filing an election under Section 83(b) of the
Code with the I.R.S. within 30 days from the date of grant.  The Grantee
acknowledges that it is the Grantee’s sole responsibility and not the Company’s
to file timely any 83(b) election.
 
SECTION 8. Restrictions on Transfer.  Except for the escrow described in
Section 4 or the forfeiture of the Restricted Shares to the Company as described
in Section 2, none of the Restricted Shares or any beneficial interest therein
shall be transferred, encumbered, pledged or otherwise alienated or disposed of
in any way until the Restricted Shares become vested.
 
SECTION 9. General Provisions.
 
a. Entire Agreement.  This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the grant of the Shares and
may only be modified or amended in a writing signed by both parties.
 
b. Notice.  Any notice to be given to the Company will be addressed to the
Company in care of its Secretary (or such other person as the Company may
designate from time to time) at its principal executive office, and any notice
to be given to the Grantee will be delivered personally or addressed to him or
her at the address given beneath his or her signature, below, or at such other
address as the Grantee may hereafter designate in writing to the Company.  Any
such notice will be deemed duly given on the date and at the time delivered via
personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five (5) days after the date of the mailing (which
will be by regular, registered or certified mail).  Delivery of a notice by
telecopy (with confirmation) will be permitted and will be considered delivery
of a notice notwithstanding that it is not an original that is received.  Any
notice to the Escrow Holder shall be sent to the Company’s address, with a copy
to the other party not sending the notice.
 
c. No Implied Waiver.  Either party’s failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions, nor prevent that party thereafter from
enforcing each and every other provision of this Agreement.
 
d. No Right to Continued Employment.  The grant of Shares hereunder will not
confer upon the Grantee any right to continue in the employ of the Company or
any of its subsidiaries or affiliates.
 
e. Amendment.  The Committee may from time to time impose any conditions on the
Restricted Shares as it deems necessary or advisable to ensure that the Plan and
this award satisfy the requirements of all applicable laws (including without
limitation, the conditions of Rule 16b-3), and that Restricted Shares are issued
and resold in compliance with the Securities Act of 1933, as amended.
 
f. Governing Law.  This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of Delaware without regard to the
application of the principals of conflicts or choice of laws.
 
g. Tax Withholding.  Notwithstanding any other provision of this Agreement, if
the Grantee does not at least three (3) days prior to the date that any
Restricted Shares would otherwise vest (or, if the Grantee makes an election
under Section 83(b) of the Code with respect to Restricted Shares, at least
three days prior to the date of such election) deliver to the Company a cash
amount reasonably estimated to be sufficient to satisfy any required tax
withholding obligations with respect to the vesting of such Shares (or the
Section 83(b) election), then the Restricted Shares that would otherwise vest
(or be subject to that Section 83(b) election) will instead then be forfeited
automatically and the Grantee will have no further right to those Shares.
 
h. Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties on the 19th
day of February 2008.
 


 

 
ISCO INTERNATIONAL, INC.
   
By:
 
Title:
       
GRANTEE
     
[Amr Abdelmonem]
   



 

 
 

--------------------------------------------------------------------------------

 
